        Case 4:20-cv-00684-LPR-PSH Document 6 Filed 07/02/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

SHANE FIELDS                                                                    PLAINTIFF
#152664

v.                            Case No: 4:20-cv-00684-LPR-PSH


MONTE MUNYAN, et al.                                                         DEFENDANTS


                                             ORDER

        The Court has reviewed the Proposed Findings and Partial Recommendation

(“Recommendation”) submitted by United States Magistrate Judge Patricia S. Harris (Doc. 4), and

the Response filed by Mr. Fields. (Doc. 5). After careful review of the Recommendation, the

Response, and the record, the Court concludes that the Recommendation should be, and hereby is,

approved and adopted as this Court’s findings in all respects.

        IT IS THEREFORE ORDERED THAT Fields’ access-to-courts claim against defendants

Christopher Reidmueller, Rusty Page, and Devon Neal are dismissed without prejudice for failure

to state a claim upon which relief may be granted. Devon Neal is removed as a defendant in this

case.

        Dated this 2nd day of July 2020.




                                                     ________________________________
                                                     LEE P. RUDOFSKY
                                                     UNITED STATES DISTRICT JUDGE
